Exhibit 10.17.6

THIRD AMENDMENT TO THE TRUST AGREEMENT UNDER THE

PHILLIPS PETROLEUM COMPANY

GRANTOR TRUST AGREEMENT

WHEREAS, Phillips Petroleum Company (hereinafter “Company”) and Wachovia Bank,
National Association (the “Trustee”) entered into an amended and restated trust
agreement as of June 1, 1998, subsequently amended as of May 3, 1999 and as of
January 15, 2002 (the “Trust Agreement”) establishing a trust (the “Trust”) for
the purpose of holding monies and other property in connection with certain
nonqualified deferred compensation plans maintained by the Employer (the
“Plans”); and

WHEREAS, pursuant to Section 14(a) of the Trust Agreement, the Trust Agreement
may be amended by a written instrument executed by the Trustee and the Company;

NOW, THEREFORE, the Trust Agreement is amended, effective October 5, 2006, as
follows:

 

1.

The “Company”, as defined in the Trust Agreement, is ConocoPhillips Company,
formerly known as Phillips Petroleum Company and the name of the Trust shall be
the “ConocoPhillips Grantor Trust”.

 

2.

Section 1 (g) of the Trust Agreement is hereby deleted in its entirety and
replaced with the following:

(g) Upon a Change in Control, the Company shall, as soon as possible, but in no
event longer than thirty (30) days following the occurrence of a Change in
Control, as defined herein, make an irrevocable contribution to the Trust in an
amount that is sufficient to fund the Trust in an amount equal to no less than
one hundred percent (100%) but no more than one-hundred and twenty percent
(120%) of the Required Funding Amount, together with the amount of the Expense
Account as established by the Trustee pursuant to Section 1(h). The
determination of such Required Funding Amount to be contributed after a Change
in Control shall be determined by the Trustee in the manner described below, and
such amounts shall be communicated to the Company by the Trustee in writing. The
“Required Funding Amount” shall mean an amount that is sufficient, when
aggregated with the other assets of the Trust, to cause the value of the Trust
Fund following such contribution to be no less than the amount required to fully
fund one hundred percent (100%) of the amount necessary to fund all benefit to
which Participants and their Beneficiaries are entitled pursuant to the terms of
the Agreements. The Trustee, in its sole discretion, shall make the
determination of the Required Funding Amount, and in making this determination
the Trustee shall determine the amount of defined benefit obligations under the
Arrangements as of January 1 of the prior calendar year, and as to all defined
contribution and deferred compensation obligations, the amount shall be
determined as of



--------------------------------------------------------------------------------

the end of the month immediately preceding the Change in Control. Such
contributed amounts shall be held, administered and disposed of by the Trustee
as provided in this Trust Agreement. At any time during the calendar year that
the Company supplies the Trustee with updated benefit data the Trustee shall
determine whether additional contributions are required to fully satisfy all
Company benefit obligations under the Arrangements in respect of such updated
information. In making its independent determination of the Required Funding
Amount following a Change in Control, the Trustee may consider information
provided by the Company or any third parties engaged by the Company to make such
funding determinations, but must nonetheless make an independent determination
of the Required Funding Amount subject to the following:

 

  (1)

for individual deferred compensation account balances and defined contribution
obligations, the third party recordkeeper’s data shall be presumed correct
unless demonstrated by clear and convincing evidence to be in error;

 

  (2)

for defined benefit obligations, the actuarial assumptions used by such third
party to calculate the funding required shall be the same as those used the
actuary for the ConocoPhillips Retirement Plan, formerly known as the Retirement
Income Plan of Phillips Petroleum Company, (the “CPRP Assumptions”) to determine
the funding required under ERISA for such plan, and if the third party uses
different actuarial assumptions, then the Trustee shall engage an actuary to
determine such amounts using the CPRP Assumptions; provided, however that if in
the Trustee’s sole and absolute discretion, it determines that the CPRP
Assumptions are unreasonable in any manner for the proper determination of such
funding obligations, then the Trustee may, upon written notice to the Company,
have such funding amount determined by an actuary of its own choosing using
actuarial assumptions determined by the Trustee, in its sole and absolute
discretion, to be reasonable; and

 

  (3)

for any additional funding required by a determination of the Trustee of
additional benefits due to a Participant or Beneficiary pursuant to an appeal to
the Trustee under Section 2(b) of this Trust Agreement, the Trustee’s
determination of any required additional funding shall control.

 

3.

Section 1(i) of the Trust Agreement is hereby deleted in its entirety and the
following substituted with the following:

(i) In its discretion, the Trustee may institute an action to collect a
contribution due the Trust following a Change in Control or in the event that
the Trust should, following a Change in Control, ever experience a short-fall in
the amount of assets necessary to make payments pursuant to



--------------------------------------------------------------------------------

the terms of the Arrangements, or if the Company should ever fail to contribute
the amounts requested by the Trustee pursuant to Section 1(g).

 

4.

Section 3 (d) of the Trust Agreement is hereby amended in its entirety to read
as follows:

(d) For purposes of this Section 3, Company shall include its Participating
Subsidiaries, where “Participating Subsidiary” is defined as ConocoPhillips and
a subsidiary of ConocoPhillips, of which ConocoPhillips beneficially owns,
directly or indirectly, more than 50% of the aggregate voting power of all
outstanding classes and series of stock, where such subsidiary has adopted one
or more of the Arrangements and has employed one or more Participants.

 

5. Section 6(b) of the Trust Agreement is hereby amended to delete the opening
phrases, “Subject to investment guidelines agreed to in writing from time to
time by the Company and the Trustee prior to a Change in Control, the Trustee
shall have the power in investing and reinvesting the Fund in its sole
discretion” and to replace those phrases with the following:

Prior to a Change in Control, and subject to the Company’s exercise of its
rights under Section 6(c) of the Trust, the Trustee shall have the following
powers in investing and reinvesting the Fund in its sole discretion, subject to
investment guidelines provided in writing from time to time by the Company:

 

6.

The following section (e) is added to Section 14 of the Trust Agreement:

(e) The Company may merge other grantor trusts covering similar benefit plans
into the Trust, by Amendment to this Trust agreed to in writing by the Company
and the Trustee.

 

7.

Section 15 of the Trust Agreement shall be replaced in its entirety with the
following:

Section 15 Definition of a Change in Control

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the
effective date of this Agreement.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial



--------------------------------------------------------------------------------

beneficial interest or as to which such Person serves as trustee or in a similar
fiduciary capacity and (c) any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a)       such Person or any of such Person’s Affiliates and Associates,
directly or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on October 5, 2006, such securities or otherwise has the right to vote or
dispose of such securities, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by
Rule 14a-2(b)(2) of the General Rules and Regulations under the Exchange Act)
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable provisions of the General Rules and Regulations under the Exchange
Act and (ii) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report);

(b)       such Person or any of such Person’s Affiliates and Associates,
directly or indirectly, has the right or obligation to acquire such securities
(whether such right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, other rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to “beneficially own,” (i) securities tendered pursuant
to a tender or exchange offer made by such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase or exchange or (ii) securities issuable upon exercise of Exempt Rights;
or

(c)       such Person or any of such Person’s Affiliates or Associates (i) has
any agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a



--------------------------------------------------------------------------------

shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall mean the Board of Directors of ConocoPhillips for purposes of this
Section 15 only.

“Change in Control” shall mean any of the following occurring on or after
October 5, 2006:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change in Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock or 20% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this definition are satisfied;

(b) individuals who, as of October 5, 2006, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
October 5, 2006, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;

(c) the Company shall consummate a reorganization, merger, or consolidation, in
each case, unless, following such reorganization, merger, or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, or consolidation and the
combined voting power of the then outstanding Voting Stock of such corporation
are beneficially owned, directly or indirectly, by all or substantially all of
the Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns,



--------------------------------------------------------------------------------

directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger, or
consolidation or the combined voting power of the then outstanding Voting Stock
of such corporation, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger, or
consolidation were members of the Incumbent Board at the time of the initial
agreement or initial action by the Board providing for such reorganization,
merger, or consolidation; or

(d) (i) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.

“Common Stock” shall mean common stock, par value $.01, of ConocoPhillips.

“Company” shall, for the purpose of this Section 15 only, mean ConocoPhillips.

“Election Contest” shall mean a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such



--------------------------------------------------------------------------------

rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the effective date of this
Agreement or are thereafter issued by the Company as a dividend on shares of
Common Stock or other Voting Securities or otherwise.

“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

“Voting Stock” shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

 

8. Section 16 “Miscellaneous” subsection (d) of the Trust Agreement is hereby
amended to delete the words “The Senior Vice President and Chief Financial
Officer, or his successor,” and the words “The Executive Vice President,
Planning, Corporate Relations and Services, or his successor,” and replace them,
respectively with the words “The highest officer of the Company with the role of
Chief Financial Officer, or his successor,” and “The highest officer of the
Company with primary responsibility for Human Resources or his successor”.

 

9. The Trust Agreement is hereby amended to delete the phrase “Change of
Control” wherever it appears and to replace that phrase wherever it appears with
“Change in Control”.

 

10. Attachment I to the Trust Agreement is hereby replaced in its entirety with
the revised Attachment I attached to and included in this Third Amendment.

 

11. Attachment II to the Trust Agreement is hereby replaced in its entirety with
the revised Attachment II attached to and included in this Third Amendment.



--------------------------------------------------------------------------------

The Trust Agreement is in all other respects ratified and confirmed without
amendment.

IN WITNESS WHEREOF, ConocoPhillips Company and Wachovia have caused this
Amendment to the Trust Agreement to be executed and each of their seals affixed
hereto on the dates indicated below.

 

ConocoPhillips Company    

Wachovia Bank National

Association, as Trustee

By:    /s/ Jeff Sheets     By:    /s/ Frederick N. Williams

Date:    10/05/06     Date:    10/10/06

Name:    J W. Sheets     Name:    Frederick N. Williams

Title:    Vice President and Treasurer     Title:    Vice President